Exhibit 10.23
CONSENT AND RELEASE AGREEMENT
THIS CONSENT AND RELEASE AGREEMENT is entered into this                      day
of February, 2011 (this “Agreement”), by and among ARGAN, INC., a corporation
organized and in good standing under the laws of the State of Delaware, SOUTHERN
MARYLAND CABLE, INC., a corporation organized and in good standing under the
laws of the State of Delaware, VITARICH LABORATORIES, INC., a corporation
organized and in good standing under the laws of the State of Delaware, GEMMA
POWER, INC., a corporation organized and in good standing under the laws of the
State of Connecticut, GEMMA POWER SYSTEMS CALIFORNIA, INC., a corporation
organized and in good standing under the laws of the State of California, GEMMA
POWER SYSTEMS, LLC, a limited liability company organized and in good standing
under the laws of the state of Connecticut, and GEMMA POWER HARTFORD, LLC, a
limited liability company organized and in good standing under the laws of the
State of Connecticut, jointly and severally (each a “Current Borrower”; and
collectively, “Current Borrowers”), and BANK OF AMERICA, N.A., a national
banking association, its successors and assigns (“Lender”).
RECITALS
A. Current Borrowers and Lender are parties to a Second Amended and Restated
Financing and Security Agreement dated as of December 11, 2006 (the same, as
amended, modified, substituted, extended, and renewed from time to time, the
“Financing Agreement”).
B. The Financing Agreement provides for some of the agreements between the
Current Borrowers and Lender with respect to the Loans.
C. Current Borrowers have requested that Lender consent to the release of
Vitarich Laboratories, Inc. (“Vitarich”) from any and all liability under the
Financing Documents (the Current Borrowers other than Vitarich are referred to
herein collectively as “Borrowers” and each as a “Borrower”).
D. Although Lender is under no obligation to do so, Lender is willing consent to
the release of Vitarich on the terms and conditions set forth in this Agreement,
subject to Current Borrowers’ compliance with the terms, covenants, and
conditions set forth in this Agreement.
AGREEMENT
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1. Recitals. Current Borrowers and Lender agree that the Recitals above are a
part of this Agreement.
2. Definitions. Unless otherwise expressly defined in this Agreement, terms
defined in the Financing Agreement shall have the same meaning under this
Agreement.

 

 



--------------------------------------------------------------------------------



 



3. Consent and Release. Lender hereby (a) consents to the release of Vitarich
from any and all liability under the Financing Documents, (b) confirms that all
Liens granted by Vitarich in favor of Lender shall, without any further action
by Lender, Vitarich or any other Current Borrower, be terminated and released in
full and (c) attaches hereto the filed termination statement as Schedule 1.
Except as otherwise specifically provided for in this Agreement, nothing
contained herein shall be construed as a release of any Borrower or any other
collateral for the Obligations or a consent or waiver by Lender of any covenant
or provision of the Financing Agreement, the other Financing Documents, this
Agreement or any other contract or instrument among Borrowers and Lender, and
the failure of Lender at any time or times hereafter to require strict
performance by Borrowers of any provision thereof shall not waive, affect or
diminish any right of Lender to thereafter demand strict compliance therewith.
4. Representations and Warranties. To induce Lender to enter into this
Agreement, each Borrower hereby represents and warrants to Lender as follows:
4.1 Immediately after giving effect to this Agreement (a) the representations
and warranties contained in the Financing Documents are true, accurate and
complete in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct as of such date), and (b) no Event of Default has
occurred and is continuing;
4.2 Each Borrower is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and is duly qualified to do
business as a foreign corporation in good standing in every other jurisdiction
wherein the conduct of its business or the ownership of its property requires
such qualification;
4.3 Each Borrower has the power and authority to execute and deliver this
Agreement and perform its obligations hereunder and has taken all necessary and
appropriate action to authorize the execution, delivery and performance of this
Agreement;
4.4 The Financing Agreement and each of the other Financing Documents remain in
full force and effect, and each constitutes the valid and legally binding
obligations of Borrowers, enforceable in accordance with its terms; and
5. Mutual Release Of Claims.
5.1 Vitarich for itself and its agents, representatives, officers, directors,
employees, attorneys, successors and assigns, hereby remise, release and forever
discharge Lender, and its agents, representatives, employees, attorneys,
successors and assigns, of and from any and all claims, causes of action,
rights, suits, proceedings, debts, sums of money, amounts, covenants,
agreements, promises, judgments, contracts, damages, costs, expenses, and
demands of whatsoever kind or nature, whether in law or in equity, which
Vitarich has, has had, or may at anytime hereafter have against Lender for,
upon, or by reason of any matter, cause or thing whatsoever, related to the
facts and events described in, or arising under or in connection with any of the
documents and agreements described in, the Financing Documents. This release
shall be immediately effective upon the execution and delivery of this Agreement
by all of the parties hereto.

 

2



--------------------------------------------------------------------------------



 



5.2 Lender, for itself and its agents, representatives, attorneys, personal
representatives, successors and assigns, hereby remises, releases and forever
discharges Vitarich and its agents, representatives, employees, attorneys,
successors and assigns, of and from any and all claims, causes of action,
rights, suits, proceedings, debts, sums of money, amounts, covenants,
agreements, promises, judgments, contracts, damages, costs, expenses, and
demands of whatsoever kind or nature, whether in law or in equity, which Lender
has, has had, or may at anytime hereafter have against Vitarich, for, upon, or
by reason of any matter, cause or thing whatsoever, related to the facts and
events described in, or arising under or in connection with any of the documents
and agreements described in, the Financing Documents. This release shall be
immediately effective upon the execution and delivery of this Agreement by all
of the parties hereto.
6. Limitation of Consents.
6.1 The consent set forth in Section 3 above is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Financing Document, or (b) otherwise prejudice any right or
remedy which Lender may now have or may have in the future under or in
connection with any Financing Document.
6.2 This Agreement shall be construed in connection with and as part of the
Financing Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Financing Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
7. Fees and Expenses. Borrowers shall pay at the time this Agreement is executed
and delivered all fees, commissions, costs, charges, taxes and other expenses
incurred by Lender and its counsel in connection with this Agreement, including,
but not limited to, reasonable fees and expenses of Lender’s counsel and all
recording fees, taxes and charges.
8. Novation. Borrowers and Lender agree that this Agreement is not intended to
and shall not cause a novation with respect to any or all of the other
Obligations of the Borrowers evidenced or secured by the Financing Documents.
9. Governing Law. The provisions of this Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of Maryland as
the same may be in effect from time to time.
10. Captions. The captions herein set forth are for convenience only and shall
not be deemed to define, limit, or describe the scope or intent of this
Agreement.
11. Counterparts. This Agreement may be executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be an original and all taken together shall constitute but
one and the same instrument. Borrowers agree that Lender may rely on a telecopy
of any signature of any Borrower. Lender agrees that Borrowers may rely on a
telecopy of this Agreement executed by Lender.

 

3



--------------------------------------------------------------------------------



 



12. Integration. This Agreement and the Financing Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, and negotiations between the
parties about the subject matter of this Agreement, and the Financing Documents
merge into this Agreement and the Financing Documents.
[Signature page follows.]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

                  Current Borrowers:    
 
            WITNESS/ATTEST:   ARGAN, INC.    
 
           
 
  By:       (Seal)
 
           
 
      Rainer Bosselmann    
 
      Chairman of the Board and President    
 
            WITNESS/ATTEST:   SOUTHERN MARYLAND CABLE, INC    
 
           
 
  By:       (Seal)
 
           
 
      Arthur Trudel    
 
      Vice President and Treasurer    
 
            WITNESS/ATTEST:   VITARICH LABORATORIES, INC.      
 
  By:       (Seal)
 
           
 
      Arthur Trudel    
 
      Vice President and Chief Financial Officer    
 
            WITNESS/ATTEST:   GEMMA POWER, INC.    
 
           
 
  By:       (Seal)
 
           
 
      Arthur Trudel    
 
      Chief Financial Officer    

 

 



--------------------------------------------------------------------------------



 



              WITNESS/ATTEST:   GEMMA POWER SYSTEMS CALIFORNIA, INC.    
 
           
 
  By:       (Seal)
 
           
 
      Arthur Trudel    
 
      Chief Financial Officer    
 
            WITNESS/ATTEST:   GEMMA POWER SYSTEMS, LLC    
 
           
 
  By:       (Seal)
 
           
 
      Daniel Martin    
 
      Manager    
 
            WITNESS/ATTEST:   GEMMA POWER HARTFORD, LLC    
 
           
 
  By:       (Seal)
 
           
 
      Daniel Martin    
 
      Manager    

 

 



--------------------------------------------------------------------------------



 



                  Lender:    
 
            WITNESS:   BANK OF AMERICA, N.A.    
 
           
 
  By:       (Seal)
 
           
 
      Michael J. Radcliffe    
 
      Senior Vice President    

 

 



--------------------------------------------------------------------------------



 



AGREEMENT OF GUARANTOR
The undersigned is the “Guarantor” under a Guaranty of Payment Agreement, dated
April 26, 2010 (as amended, modified, substituted, extended and renewed from
time to time, the “Guaranty”), in favor of Lender. In order to induce Lender to
enter into the foregoing Agreement, the undersigned (a) consents to the
transactions contemplated by, and agreements made by Current Borrowers under,
the foregoing Agreement, including the release of Vitarich from any and all
liability under the Financing Documents, and (b) ratifies, confirms and reissues
the terms, conditions, promises, covenants, grants, assignments, security
agreements, agreements, representations, warranties and provisions contained in
the Guaranty.
WITNESS signature and seal of the undersigned as of the date of the Agreement.

              WITNESS/ATTEST:   GEMMA RENEWABLE POWER, LLC    
 
           
 
  By:       (SEAL)
 
           
 
      Arthur Trudel, Chief Financial Officer    

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Termination Statement

 

 